Case 1:18-cv-02182-JPH-TAB Document 35 Filed 05/09/19 Page 1 of 12 PageID #: 332



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 DEBORAH J. CARUSO, the CHAPTER 7    )
 TRUSTEE for ITT EDUCATIONAL         )
 SERVICES, INC., ESI SERVICE CORP. and
                                     )
 DANIEL WEBSTER COLLEGE, INC.,       )
                                     )
                 Plaintiff,          )
      v.                             ) Case No. 1:18-cv-02182-JPH-TAB
                                     )
 KEVIN MODANY, JOHN E. DEAN, C. DAVID)
 BROWN II, JOANNA T. LAU, THOMAS I.  )
 MORGAN, JOHN VINCENT WEBER, JOHN F.)
 COZZI, SAMUEL L. ODLE, and JERRY M. )
 COHEN,                              )
                                     )
                 Defendants.         )


                    Defendant Kevin Modany’s Amended Initial Disclosures
                           Pursuant to Fed. R. Civ. P. 26(a)(1)(A)

          Defendant Kevin Modany (“Modany”) by his undersigned counsel, respectfully provides

 the following initial disclosures pursuant to Federal Rule 26(a)(1) of the Federal Rules of Civil

 Procedure, based on information currently available to Modany.

   I.     Reservation of Rights

          By making these disclosures, Modany reserves all of his rights to (i) correct, amend,

 and/or supplement these disclosures should he become aware of additional relevant information,

 including through discovery and (ii) assert any applicable claim of privilege or protection from

 disclosure.

  II.     Disclosures Under Fed. R. Civ. P. 26(a)(1)(A)(i) (Individuals with information)

          The individuals listed below are likely to have discoverable information that Modany

 may use to defend against the claims of Deborah J. Caruso, as Chapter 7 Trustee, in this


DB1/ 103941624.1
Case 1:18-cv-02182-JPH-TAB Document 35 Filed 05/09/19 Page 2 of 12 PageID #: 333



 adversary proceeding. The list of individuals in this section does not constitute a representation

 that the individuals are subject to Modany’s control or that they will be available for pre-trial

 discovery.

        a. Former ITT Employees

              i.       Former employees of ITT, including without limitation the following, may

        have discoverable information regarding, but not limited to, the allegations of the

        Complaint and Modany’s affirmative defenses, the operations and business of ITT,

        including information about ITT’s finances, potential strategic partnerships or

        transactions with third parties, ITT’s interactions with its accreditation body, Accrediting

        Council for Independent Colleges and Schools (“ACICS”) and with the Department of

        Education (“ED”):

                   Kevin M. Modany
                    c/o Morgan, Lewis & Bockius LLP
                    1701 Market Street
                    Philadelphia, PA 19103
                    Attn: John C. Goodchild, III
                          Rachel Jaffe Mauceri

                   Rocco F. Tarasi, III, former EVP and Chief Financial Officer
                    CNO Financial Group
                    11825 N. Pennsylvania St.
                    Carmel, Indiana
                    (317) 817-6100

                   Eugene W. Feichtner, former President and Chief Operating Officer

                    Current contact information unknown

                   Ryan L. Roney, former EVP, Chief Administrative and Legal Officer and
                    Secretary
                    Spartan Motors, Inc.
                    603 Earthway Blvd.
                    Bristol, Indiana 46507
                    (574) 848-2024
Case 1:18-cv-02182-JPH-TAB Document 35 Filed 05/09/19 Page 3 of 12 PageID #: 334




                  Angela K. Knowlton, SVP, Controller and Treasurer
                   MacAllister Machinery Co., Inc.
                   6300 Southeaster Ave, Suite A
                   Indianapolis, IN 46203

                  Glenn E. Tanner, EVP, Chief Marketing Officer

                   Current contact information unknown

                  June M. McCormack, EVP

                   Current contact information unknown

       b. Former Members of Board of Directors of ITT

             i.       Former members of the Board of Directors of ITT, including without

       limitation the following, may have discoverable information regarding, but not limited to,

       the allegations of the Complaint and Modany’s affirmative defenses, the operations and

       business of ITT, including information about ITT’s finances, potential strategic

       partnerships or transactions with third-parties, ITT’s interactions with ACICS and the

       ED, and interactions between the Board of Directors of ITT and Modany:

                  John E. Dean
                  C. David Brown II
                  Joanna T. Lau
                  Thomas I. Morgan
                  John Vincent Weber
                  John F. Cozzi
                  Samuel L. Odle
                  Jerry M. Cohen

                   c/o Bose McKinney & Evans LLP
                   111 Monument Cir #2700
                   Indianapolis, IN 46204
                   (317) 684-5000
                   Attn: V. Samuel Laurin
                         Greg Hahn
Case 1:18-cv-02182-JPH-TAB Document 35 Filed 05/09/19 Page 4 of 12 PageID #: 335



        c. ITT’s Former Counsel, Advisors, and Consultants

              The following former counsel, advisers and consultants to ITT may have

       discoverable information regarding, but not limited to, the allegations of the Complaint

       and Modany’s affirmative defenses, the operations and business of ITT, including

       information about ITT’s finances, potential strategic partnerships or transactions with

       third parties, ITT’s interactions with ACICS and the ED, and interactions between the

       Board of Directors of ITT and Modany:

                  David A. Given
                  Faegre Baker Daniels LLP
                  300 N. Meridian Street, Suite 2700
                  Indianapolis, IN 46204
                  Phone: (317) 237-1249

                  Janelle Blankenship
                  Faegre Baker Daniels LLP
                  300 N. Meridian Street, Suite 2700
                  Indianapolis, IN 46204
                   Phone: (317) 569-4881

                  Christine Long
                  Faegre Baker Daniels LLP
                  300 N. Meridian Street, Suite 2700
                  Indianapolis, IN 46204
                  Phone: (317) 569-4887

                  Michael Goldstein, Senior Counsel
                  Cooley LLP
                  1299 Pennsylvania Ave., Suite 700
                  Washington, DC 20004
                  Phone: (202) 776-2569

                  Blain Butner, Retired Partner
                  Cooley LLP
                  1299 Pennsylvania Ave., Suite 700
                  Washington, DC 20004
Case 1:18-cv-02182-JPH-TAB Document 35 Filed 05/09/19 Page 5 of 12 PageID #: 336



                Timothy J. Hatch
                Gibson, Dunn & Crutcher LLP
                333 South Grand Avenue
                Los Angeles, CA 90071-3197
                Phone: (213) 229-7368

                Neil Meyer, Managing Director
                Barclays Capital, Inc.
                745 7th Avenue
                New York, NY 10019

                Ryan McNamara, Director
                Barclays Capital, Inc.
                190 S LaSalle Street
                Chicago, IL 60603

                Adam Nordin (Former Managing Director, Barclays)
                Goldman Sachs Group, Inc.
                71 S Wacker Dr #500
                Chicago, IL 60606

                Damien R. Zoubek
                Cravath, Swaine & Moore
                825 8th Avenue
                New York, NY 10019
                Phone: (212) 474-1846

                Todd Noffke, Managing Director
                Credit Suisse Group AG
                AT&T Center, 227 W Monroe St.
                Chicago, IL 60606
                (312) 750-3000

                Sam Shah (Former Managing Director, Credit Suisse)
                Macquarie Group Limited
                1 North Wacker Drive, Suite 2900
                Chicago, IL 60606
                Phone: (312) 660-9215

                Raghu Velamati (Former Director, Credit Suisse)
                Macquarie Group Limited
                1 North Wacker Drive, Suite 2900
                Chicago, IL 60606
                Phone: (312) 660-9215
Case 1:18-cv-02182-JPH-TAB Document 35 Filed 05/09/19 Page 6 of 12 PageID #: 337



       d. Potential Strategic Partners/Purchasers and Their Advisors

              The following third-party entities (and individuals affiliated with such entities)

       may have discoverable information regarding, but not limited to, the allegations of the

       Complaint and Modany’s affirmative defenses, the operations and business of ITT,

       including information about ITT’s finances, potential strategic partnerships or

       transactions, and the ED’s communications with potential third-party strategic partners

       engaged in discussions with ITT:

                 James C. Carlisle, Managing Director
                 Thomas H. Lee Partners
                 100 Federal Street
                 Boston, MA 02110
                 Phone: (617) 227-1050

                 Dr. Arthur Snyder, President
                 The Indiana Institute of Technology
                 1600 E Washington Blvd
                 Fort Wayne, IN 46803
                 Phone: (800) 937-2448

                 Randall Barton, Former Chairman of Dream Center Education
                 Dream Center (currently in Receivership)
                 2301 Bellevue Ave.
                 Los Angeles, CA 90026
                 Phone: (213) 273-7000

                 Jahm Najafi, Founder and Chief Executive Officer
                 Najafi Companies
                 2525 E. Camelback Road
                 Phoenix, AZ 85016
                 Phone: (602) 476-0600

                 Dr. David Wright, President
                 Indiana Wesleyan University
                 4201 S. Washington St.
                 Marion, IN 46953
                 Phone: (866) 468-6498
Case 1:18-cv-02182-JPH-TAB Document 35 Filed 05/09/19 Page 7 of 12 PageID #: 338



                  Thomas J. Snyder, Former President
                  Ivy Tech Community College of Indiana
                  50 West Fall Creek Parkway North Drive
                  Indianapolis, IN 46208
                  Phone: (888) 489-5463

       e. U.S. Department of Education

              The following individuals may have discoverable information regarding, but not

       limited to, the allegations of the Complaint and Modany’s affirmative defenses, the

       operations and business of ITT, including information about ITT’s finances, potential

       strategic partnerships or transactions with third parties, and ITT’s interactions with

       ACICS and the ED, including ITT’s relationship with the ED, ITT’s response to requests

       by the ED for information from ITT, communications between ACICS and the ED, the

       ED’s surety demands on ITT, and the ED’s communications with potential third-party

       strategic partners engaged in discussions with ITT.


                 Michael J. Frola, Director, Multi-Regional and Foreign Schools Participation
                  Division
                  400 Maryland Avenue, SW
                  Washington, D.C. 20202
                  (800) 872-5327

       f. Accrediting Council for Independent Colleges and Schools

              The following individuals may have discoverable information regarding, but not

       limited to, the allegations of the Complaint and Modany’s affirmative defenses, the

       operations and business of ITT, including information about ITT’s finances, potential

       strategic partnerships or transactions with third parties, and ITT’s interactions with

       ACICS and the ED, including ITT’s relationship with the ACICS, ITT’s response to

       requests by ACICS for information from ITT, and communications between ACICS and

       the ED:
Case 1:18-cv-02182-JPH-TAB Document 35 Filed 05/09/19 Page 8 of 12 PageID #: 339



                    Roger Williams, Executive in Charge
                    ACICS
                    750 First Street NE, Suite 980
                    Washington, DC 20002-4223
                    Phone: 202.336.6780
                    Fax: 202.842.2593

                   Anthony S. Bieda, Former Executive in Charge, ACICS

                    Current contact information unknown

                   Dr. Albert C. Gray, Former President and Chief Executive Officer, ACICS

                    Current contact information unknown

 III.   Disclosures under Fed. R. Civ. P. 26(a)(1)(A)(ii) (Documents, Electronically Stored
        Information, and Tangible Things)

        Modany may use the following documents, electronically stored information and tangible

 things – listed below by category – that are in his care, custody, or control (or the care, custody,

 and control of their agents) to support their defenses to the Trustee’s claims. Some or all of the

 documents, electronically stored information, and tangible things, despite being in Modany’s

 possession, custody, or control, are also in the possession, custody, or control of the Trustee.

            a. All pleadings and related papers filed in Deborah J. Caruso as Chapter 7 Trustee
               for ITT Educational Services, Inc., et al. Plaintiff v. United States Department of
               Education, United States Bankruptcy Court Southern District of Indiana,
               Indianapolis Division, Adversary Proceeding No. 18-50271, whether filed in the
               Bankruptcy Court or the District Court, and all documents attached thereto.

            b. Documents filed in and listed on the docket of the Debtors’ chapter 7 bankruptcy
               cases, pending before the United States Bankruptcy Court for the Southern
               District of Indiana at case number 16-bk-07207 (jmc) (the “Bankruptcy
               Proceeding”).

            c. Documents produced by Modany and the other Defendants in response to
               Trustee’s subpoena for production of documents pursuant to Federal Rule of
               Bankruptcy Procedure 2004 in the Bankruptcy Proceeding.

            d. Documents regarding the corporate structure, management, and financial position
               of the Debtors.
Case 1:18-cv-02182-JPH-TAB Document 35 Filed 05/09/19 Page 9 of 12 PageID #: 340



            e. Documents, including drafts or amendments, evidencing the formation,
               management, financial condition and operation of the Debtors.

            f. Documents, including communications with advisors and potential advisors,
               regarding a potential restructuring of, or strategic or other transaction involving,
               ITT, prior to the filing of the Bankruptcy Proceeding.

            g. Documents, including communications with third parties, regarding a potential
               restructuring of, or strategic or other transaction involving, ITT, prior to the filing
               of the Bankruptcy Proceeding, including without limitation potential strategic or
               other transaction partners.

            h. Documents, including communications with former members of the Board of
               Directors, regarding the operations, governance and financial condition of ITT
               prior to the filing of the Bankruptcy Proceeding, including without limitation a
               potential restructuring of, or strategic or other transaction involving, ITT,
               including agendas and minutes of the Board or any subcommittee thereof.

            i. The insurance policies described in Section V below and documents related
               and/or associated with those policies.

            j. Documents and communications regarding the liquidation of ITT during the
               bankruptcy cases.

 IV.    Disclosures Under Fed. R. Civ. P. 26(a)(1)(A)(iii) (Computation of Damages)

        Not applicable.     The Defendant has not asserted a counterclaim in this proceeding.

 Although the Complaint seeks to equitably subordinate the general unsecured claim that Modany

 filed in the Bankruptcy Proceeding, the Complaint does not challenge the amount of the claim or

 calculations relating thereto.

  V.    Disclosures Under Fed. R. Civ. P. 26(a)(1)(A)(iv) (Insurance Coverage)

        To the extent such policies are in its control and possession, Modany will make any such

 insurance agreement under which an insurance business may be liable to satisfy all or part of a

 possible judgment against them available to the Trustee for inspection and copying. Some or all

 of the policies are already in the possession, custody, or control of the Trustee.

            a. 2016 Federal Insurance Co. Executive Protection Portfolio Policy (Policy Period
               3/21/2016 – 3/21/2017)
Case 1:18-cv-02182-JPH-TAB Document 35 Filed 05/09/19 Page 10 of 12 PageID #: 341




          b. 2016 Illinois National Insurance Co. Excess Edge Policy (Policy Period
             3/21/2016 – 3/21/2017)

          c. 2016 XL Specialty Insurance Co. Cornerstone A-Side Management Liability
             Insurance Policy (Policy Period 3/21/2016 – 3/21/2017)

          d. 2016 Freedom Specialty Insurance Co. Excess Insurance Policy (Policy Period
             3/21/2016 – 3/21/2017)


                        [Remainder of page intentionally left blank.]
Case 1:18-cv-02182-JPH-TAB Document 35 Filed 05/09/19 Page 11 of 12 PageID #: 342



  Dated: May 9, 2019

                                     Respectfully submitted,

                                     /s/ Jeffrey A. Hokanson
                                     ICE MILLER LLP
                                     Jeffrey A. Hokanson
                                     One American Square, Suite 2900
                                     Indianapolis, IN 46282-0200
                                     Telephone: (317) 236-2100
                                     Facsimile: (317) 236-2219
                                     Email: jeff.hokanson@icemiller.com

                                     John C. Cannizzaro
                                     Arena District, 250 West Street, Suite 700
                                     Columbus, OH 43215-7509
                                     Telephone: (614) 462-2700
                                     Facsimile: (614) 462-5135
                                     Email: john.cannizzaro@icemiller.com

                                     MORGAN, LEWIS & BOCKIUS LLP
                                     John C. Goodchild, III (pro hac vice)
                                     Rachel Jaffe Mauceri (pro hac vice)
                                     1701 Market Street
                                     Philadelphia, Pennsylvania 19103
                                     Telephone: (215) 963-5000
                                     Facsimile: (215) 963-5001
                                     Email: john.goodchild@morganlewis.com
                                           rachel.mauceri@morganlewis.com

                                     Counsel to Kevin M. Modany
Case 1:18-cv-02182-JPH-TAB Document 35 Filed 05/09/19 Page 12 of 12 PageID #: 343



                                      CERTIFICATE OF SERVICE

         I hereby certify that on May 9, 2019, a copy of the foregoing was filed electronically and
  emailed to the parties listed below. Notice of this filing will also be sent to the following party/parties
  through the Court’s Electronic Filing System. Party/parties may access this filing through the
  Court’s system.

  Richard Allyn                   rallyn@robinskaplan.com
  Thomas Berndt                   tberndt@robinskaplan.com, jgerboth@robinskaplan.com
  Michael Anthony Collyard        mcollyard@robinskaplan.com, rhoule@robinskaplan.com
  Gregory Forrest Hahn            ghahn@boselaw.com, jmcneeley@boselaw.com
  John C. Hoard                   johnh@rubin-levin.net, jkrichbaum@rubin-levin.net;
                                  atty_jch@trustesolutions.com; sturpin@rubin-levin.net
  Carly Kessler                   ckessler@robinskaplan.com
  V. Samuel Laurin                slaurin@boselaw.com
  James P. Moloy                  jmoloy@boselaw.com, dlingenfelter@boselaw.com,
                                  mwakefield@boselaw.com
  Ronald James Schutz             rschutz@robinskaplan.com
  U.S. Trustee                    ustpregion10.in.ecf@usdoj.gov
  Paul D. Vink                    pvink@boselaw.com, clindsey@boselaw.com


         I further certify that on the May 9, 2019, a copy of the foregoing was mailed by first-class
  United States mail, postage prepaid, and properly addressed to the following:

  None.

                                                           /s/ Jeffrey A. Hokanson
                                                           Jeffrey A. Hokanson
